Citation Nr: 0640030	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  03-15 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from November 1960 to November 
1964.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida

This case was previously before the Board of Veterans' 
Appeals (Board) in April 2004, at which time his claim was 
remanded to ensure due process and for additional development 
of the record.  The case has been returned to the Board for 
appellate consideration.


FINDING OF FACT

There is no competent medical nexus evidence of record 
indicating the veteran's right foot disorder is causally or 
etiologically related to his military service.


CONCLUSION OF LAW

A right foot disorder was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103A, 5107(b), 5108 (West 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of June 2002 and April 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim for service connection, and of his and 
VA's respective duties for obtaining evidence, as well as 
requested that the veteran submit to VA any additional 
evidence in his possession pertaining to his claim.

The June 2002 and April 2004 letters failed to discuss the 
law pertaining to the assignment of a disability rating or an 
effective date in compliance with Dingess/Hartman.  However, 
because the instant decision denies the veteran's claim for 
service connection for a right foot disorder, no disability 
rating or effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the veteran received VCAA notice in June 
2002, prior to the RO's adjudication of his claim and the 
issuance of the August 2002 rating decision.  As such, there 
was no defect with respect to the timing of the VCAA notice.

And, the content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, reports of VA and 
private post-service treatment, and reports of VA 
examinations.  Additionally, the claims file contains the 
veteran's own statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111.

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
Section 3.304(b) is therefore invalid and should not be 
followed.

VA's General Counsel went on to hold that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation.  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Analysis

The initial question is whether a right foot disorder was 
present prior to service.  The record discloses that the 
veteran's induction examination in November 1960 noted that 
the veteran had asymptomatic bilateral pes planus, second 
degree.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court 
indicated that the presumption of soundness attaches only 
where there has been an induction medical examination, and 
where a disability for which service connection is sought was 
not detected at the time of such examination.  The Court 
noted that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1) (2006).  As the veteran's bilateral pes planus 
was clearly noted at the veteran's entrance into service, the 
Board concludes, accordingly, that the presumption of 
soundness at entrance does not attach.  In order for service 
connection to be established for bilateral pes planus, it 
must now be determined whether the record establishes that 
the pre-existing bilateral pes planus underwent increase in 
severity beyond the normal progression of the disability 
during service.  

The service medical records are negative for complaints of, 
or treatment for, bilateral pes planus during his service.  
His service medical records fail to document any changes in 
his bilateral pes planus during his military service or at 
his separation examination.  The Board likewise notes that 
the veteran did not make any complaints related to his feet 
at his discharge, and that his bilateral pes planus was again 
noted to be asymptomatic at that time.  This is probatively 
significant and given a lot of weight and credibility because 
this was at a time contemporaneous to the alleged incidents 
in question.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 
155-56 (1996).  In view of the foregoing, the Board finds 
that, with regard to bilateral pes planus, the service 
medical records, at most, document only that the veteran was 
diagnosed with bilateral pes planus on entrance to service, 
and was without complaints of, or treatment for, bilateral 
pes planus during service.  In addition, there is no 
objective evidence of continuance of symptomatology during 
the years following the veteran's discharge from service so 
as to establish chronic aggravation.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).  

The Board acknowledges that the veteran was treated for pain 
in the right big toe in service in 1962 after dropping a bar 
on his toe, resolved by goring his toenail to relieve 
pressure.  The veteran was not treated again for right foot 
pain until 1996, nearly 32 years after his active duty 
service in the military had concluded.  See 38 C.F.R. 
§ 3.303(b) (subsequent, isolated manifestations of a chronic 
disorder are not service connected where they are clearly 
attributable to intercurrent causes).  

An October 2004 VA examiner found that the veteran did not 
incur a right foot disorder during his military service, and 
that his right flat foot did not chronically worsen or 
increase in severity during or as a result of his service in 
the military.  The VA examiner noted that the veteran had 
flat foot deformities upon entering the military, but stated 
that the veteran's current severe flexible flat foot 
deformity, with a right hypermobile first ray, was completely 
unrelated to the veteran's 1962 injury to the right great 
toe.  In view of the foregoing, the Board finds that the 
competent clinical evidence of record fails to demonstrate 
incurrence of a chronic right foot disability, or an increase 
in the pre-existing pes planus of the right foot pursuant to 
38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306, during service.  

The Board acknowledges that the veteran's treating provider 
in August 2002 noted that the veteran incurred trauma to the 
right hallux during his military service, and that he 
currently had a complaint of periodic swelling of the right 
hallux.  Significantly, however, no swelling or other 
abnormality of the right hallux was noted on physical 
examination or X-ray examination at that time.  The veteran's 
unsubstantiated assertions cannot summarily be accepted as 
fact of current disability of the right hallux.  See Reonal 
v. Brown, 5 Vet. App. 458, 494-95 (1993) (and the presumption 
of credibility is not found to "arise" or apply to a 
statement of a physician based on a factual premise or 
history as related by the veteran).

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran's current right 
foot disorder was incurred or aggravated during or as a 
result of his service in the military.  See Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, 
a claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

The only evidence portending that the veteran's right foot 
disorder is in any way related to his service in the military 
comes from him personally.  And as a layman, he simply does 
not have the necessary medical training and/or expertise to 
determine the cause of this condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  Because of 
this, his allegations, alone, have no probative value without 
medical evidence substantiating them.

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so this claim must be denied because the preponderance 
of the evidence is unfavorable.  See 38 C.F.R. § 3.102.




ORDER

The claim for service connection of a right foot disorder is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


